

	

		VI

		109th CONGRESS

		2d Session

		S. 2194

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2006

			Mr. Stevens introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Nadezda Shestakova.

	

	

		1.Permanent

			 residenceNotwithstanding any

			 other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et

			 seq.), Nadezda Shestakova shall be held and considered to have been lawfully

			 admitted to the United States for permanent residence as of the date of the

			 enactment of this Act upon payment of the required visa fee.

		2.Reduction of number of

			 available visasUpon the

			 granting of permanent residence to Nadezda Shestakova as provided in this Act,

			 the Secretary of State shall instruct the proper officer to reduce by 1 during

			 the current fiscal year the total number of immigrant visas available to

			 natives of the country of the alien’s birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)).

		

